internal_revenue_service number release date index number --------------------- -------------- ------------------------------------ ------------------------------------- legend legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp br2 plr-139528-09 date date date taxpayer ------------------------------------------------------------------- ----------------------------------------------------------- ---------------- state a date date year a b c d e f g h i ------------- --------------------- -------------------------- ------- ------------------------------------ ------ -- ----------- -------------- ------ --------- ----------------- -- plr-139528-09 dear ------------- this letter responds to your authorized representative’s letter dated date requesting a ruling on the application of sec_382 and sec_382 of the internal_revenue_code to the following transactions the material information submitted for consideration is summarized below facts taxpayer is a state a corporation and the common parent of an affiliated_group that files a consolidated federal_income_tax return taxpayer’s group has been a loss group within the meaning of sec_1_1502-91 since its formation in year taxpayer currently has one class of common_stock and two classes of preferred_stock outstanding taxpayer also has several employee stock_option plans employee stock_options during the time period described below taxpayer’s common_stock declined in value relative to the value of the series b preferred_stock on date taxpayer had a shares of common_stock issued and outstanding the common_stock per share market price at the close of the day was dollar_figureb taxpayer also had c shares of series a preferred shares outstanding on the same date taxpayer issued d shares of series b preferred_stock to shareholders for an aggregate purchase_price of dollar_figuree the series b preferred_stock is convertible at any time into common_stock at the conversion price of dollar_figuref per share subject_to adjustments on certain events the dividend on the series b preferred is payable for the first i years in additional shares of series b preferred owners of the common_stock series a preferred and series b preferred are all entitled to vote in the election of taxpayer directors within a period of time following date market conditions affected taxpayer’s business and caused the market price of its common_stock to decline subsequent market conditions resulted in further deterioration of the common stock’s market_value during this period taxpayer also issued g additional shares of series b preferred_stock as stock_dividends on the series b preferred representations the following representations have been made regarding ownership of taxpayer’s equity during the period beginning on date and ending on date taxpayer’s only classes of stock issued and outstanding were the common_stock series a preferred and series b preferred plr-139528-09 the employee stock_options contain customary terms and conditions and were granted in_connection_with_the_performance_of_services the employee stock_options are nontransferable within the meaning of sec_1_83-3 and did not have a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 when issued taxpayer did not make any distributions to its shareholders except for distributions of additional shares of series b preferred as pay-in-kind dividends on the series b preferred pursuant to its terms and the redemption of approximately h shares of the common_stock ruling based solely on the information presented and representations made for purposes of factoring out changes in proportionate ownership of taxpayer’s stock that are attributable solely to fluctuations in the relative fair market values of different classes of stock under sec_382 we rule that taxpayer may apply the following principle on any testing_date in determining the ownership percentage of any shareholder the value of such shareholder’s stock relative to the value of all other stock of taxpayer shall be considered to remain constant since the date the shareholder acquired the stock and the value of such shareholder’s stock relative to the value of all other stock of taxpayer issued subsequent to such acquisition_date shall also be considered to remain constant since that subsequent date caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether i taxpayer had a testing_date on any given date or ii taxpayer had an ownership_change on any testing_date the ruling given in this letter deals with an issue that may be addressed in subsequent published guidance see sec_11 of revproc_2009_1 2009_1_irb_1 for the circumstances including published guidance in which the revocation or modification of a letter_ruling may result procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-139528-09 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely gerald b fleming senior technician reviewer branch corporate
